NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted May 28, 2020 * 0F




                                 Decided June 8, 2020

                                        Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DIANE S. SYKES, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge


No. 19-2571

ANDRE V. POWELL,                               Appeal from the United States District
    Petitioner-Appellant,                      Court for the Northern District of Indiana,
                                               South Bend Division.

      v.                                       No. 3:19-CV-297-RLM-MGG

JOHN GALIPEAU,                                 Robert L. Miller, Jr.,
     Respondent-Appellee.                      Judge.

                                      ORDER

        Andre Powell petitioned for a writ of habeas corpus challenging the revocation
of his placement in a community re-entry program without notice or a hearing. The
district court denied the petition and Powell appealed. Because Powell has since been
released from prison, a live controversy no longer exists and we therefore vacate and
remand to the district court with instructions to dismiss the case as moot.


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2571                                                                           Page 2

       In 2013 Powell was convicted of Class B felony burglary and sentenced to
18 years’ incarceration. While serving his sentence, Powell was placed in a work-release
program at the South Bend Community Re-Entry Center and assigned to jobs with the
Indiana Department of Natural Resources and the South Bend Cubs, a minor league
baseball team. But after several infractions (Powell was caught stealing from both the
Cubs and the Re-Entry Center, and he failed to show up for work at the Department of
Natural Resources), the Indiana Department of Correction revoked his placement in the
work-release program and transferred him to Westville Correctional Facility. Only after
the transfer did Powell receive any kind of a hearing.

       In his petition under 28 U.S.C. § 2241, Powell asserted that his transfer to
Westville without prior notice or a hearing violated due process, and that his transfer
violated his equal protection rights because he was sanctioned more severely than
similarly situated offenders. The district court denied the petition, concluding that
Powell had no constitutional liberty or property interest in a work-release program and,
as a result, he was not entitled to due process before his transfer. And even if he had
been entitled to due process, his claim would not be cognizable in habeas corpus
because the revocation of his placement did not alter the fact or duration of his
confinement.

       On appeal Powell challenges the district court’s determination that habeas
corpus was not the correct means by which to contest his transfer. The parties, at our
direction, filed jurisdictional statements addressing whether this appeal should be
dismissed as moot in light of information from the warden that Powell since has been
transferred into a community-transition program and soon would be released from
prison.

        Our jurisdiction is limited to live “cases and controversies.” U.S. Const. Art. III,
§ 2; see United States v. Munsingwear, Inc., 340 U.S. 36 (1950); Auto Driveaway Franchise
Systems, LLC v. Auto Driveaway Richmond, LLC, 928 F.3d 670, 674 (7th Cir. 2019). A
petition for a writ of habeas corpus becomes moot after a petitioner is released from
custody unless the petitioner will suffer sufficient collateral consequences from the
feature of his custody that he is challenging. See Spencer v. Kemna, 523 U.S. 1, 7–14
(1998); Lane v. Williams, 455 U.S. 624 (1982); Tara Gold Res. Corp. v. S.E.C., 678 F.3d 557,
559 (7th Cir. 2012). Although we presume that a criminal conviction has collateral
consequences, we do not extend that presumption with respect to prison disciplinary
proceedings. Spencer, 523 U.S. at 7–16; Eichwedel v. Curry, 700 F.3d 275, 279 (7th Cir.
2012) (collecting cases).
No. 19-2571                                                                           Page 3

       The parties’ submissions confirm that the case is moot. Powell has been released
from Westville. According to the Indiana Department of Correction’s website, Powell
was released from the facility on February 21, 2020, and “[r]eturned to court authority
on release.” Offender Data: Andre Powell, IND. DEP’T OF CORRECTION, https://www.in.gov/
apps/indcorrection/ofs/ofs?previous_page=1&detail=951140 (last visited May 20, 2020).
On March 4 Powell filed notice of a change of address from Elkhart County Work
Release to the Faith Mission in Elkhart. See Powell v. Galipeau, No. 19-2571 Doc. 19
(7th Cir.). Powell’s departure from Westville means that he cannot “obtain ‘any
                                               1F




potential benefit’ from a favorable decision.” Pope v. Perdue, 889 F.3d 410, 414 (7th Cir.
2018) (quoting United States v. Trotter, 270 F.3d 1150, 1152 (7th Cir. 2001)). Powell
already has received the relief he sought—his release from Westville—and there is no
further relief that the facility can provide him. Further, Powell does not identify, let
alone establish, any potential collateral consequences to the revocation of his work-
release. See Spencer v. Kemna, 523 U.S. 1, 7–14 (1998); Lane v. Williams, 455 U.S. 624 (1982);
Tara Gold Res. Corp. v. S.E.C., 678 F.3d 557, 559 (7th Cir. 2012).

        To the extent he wishes to raise a constitutional challenge to his transfer to a new
facility, he must bring an action under 42 U.S.C. § 1983 or another statute authorizing
damages or injunctions. Isby v. Brown, 856 F.3d 508 (7th Cir. 2017).

        We VACATE the judgment and REMAND with instructions to dismiss the
litigation as moot.